Citation Nr: 0915428	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for a supranitus 
sprain of the right shoulder and tendonitis, currently 
assigned a 20 percent disability evaluation.

2.  Entitlement to an increased evaluation for plantar 
fasciitis of the left foot, currently assigned a 10 percent 
disability evaluation.

3.  Entitlement to a higher initial evaluation for patellar 
tendonitis of the left knee, currently assigned a 10 percent 
disability evaluation.

4.  Entitlement to a higher initial evaluation for patellar 
tendonitis of the right knee, currently assigned a 10 percent 
disability evaluation.

5.  Entitlement to an increased evaluation for a lumbar 
strain, currently assigned a 10 percent disability 
evaluation.

6.  Entitlement to an increased evaluation for bilateral shin 
splints, currently assigned a noncompensable evaluation.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from November 1995 to 
November 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  That decision granted service 
connection for patellar tendonitis of the right and left 
knees and assigned separate 10 percent disability evaluations 
effective from September 3, 2004.  The March 2005 rating also 
increased the evaluations for a right shoulder disability to 
20 percent effective from September 3, 2004, and for plantar 
fasciitis of the left foot to 10 percent effective from 
February 4, 2000.  The other issues of entitlement to an 
increased evaluation for a lumbar strain and bilateral shin 
splints were denied.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  


A hearing was held on February 10, 2009, in Seattle, 
Washington, before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's supranitus sprain of the right shoulder and 
tendonitis are not productive of the major arm being limited 
to midway between side and shoulder level.

3.  The Veteran's plantar fasciitis of the left foot is not 
productive of moderately severe symptoms.

4.  The Veteran's patellar tendonitis of the left knee is not 
productive of limitation of extension or flexion.

5.  The Veteran's patellar tendonitis of the right knee is 
not productive of limitation of extension or flexion.

6.  The Veteran's lumbar strain is not manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

7.  The Veteran's bilateral shin splints are not productive 
of limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a supranitus sprain of the right shoulder and tendonitis 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5024-5201 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for plantar fasciitis of the left foot have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5299-5284 
(2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for patellar tendonitis of the left knee have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5099-5024 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for patellar tendonitis of the right knee have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5099-5024 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
for a lumbar strain have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5237 (2008).

6.  The criteria for a compensable evaluation for bilateral 
shin splints have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5022 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, with respect to the claims for a higher initial 
evaluation for patellar tendonitis of the left and right 
knees, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection for the 
disabilities.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied with respect to the issues of 
entitlement to a higher initial evaluation for his left and 
right knee disabilities.  

With respect to the claims for an increased evaluation for 
the right shoulder, left foot, lumbar spine, and bilateral 
shin disabilities, the notice were met.  The RO informed the 
appellant in the notice letters about the information and 
evidence that is necessary to substantiate his claims for an 
increased evaluation.  Specifically, the October 2004 and 
October 2008 letters stated that the evidence must show that 
his service-connected conditions have gotten worse in order 
to establish entitlement to an increased evaluation for his 
service-connected disabilities.  It was noted that he could 
submit evidence showing that his service-connected 
disabilities had increased in severity.  The October 2004 and 
October letters explained that such evidence could be a 
statement from a physician and statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened.  It was also noted that he could submit his own 
statement describing the symptoms, their frequency and 
severity, and other involvement, extension, and other 
disablement caused by the disorders.  The October 2004 and 
October 2008 letters further advised the Veteran to notify VA 
if there was any other information or evidence that he 
believed would support his claim and instructed him to 
provide any evidence that he may have pertaining to his 
claim.  As such, the notice letters in this case did indicate 
that the Veteran must provide or ask VA to obtain medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  

The October 2008 letter informed the Veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined as per Dingess.  

Additionally, as will be discussed below, the Veteran is 
currently assigned a 20 percent disability evaluation for his 
supranitus sprain of the right shoulder and tendonitis; a 10 
percent disability evaluation for his plantar fasciitis of 
the left foot; a 10 percent disability evaluation for his 
lumbar strain; and, a noncompensable evaluation for his 
bilateral shin splints.  The Board does acknowledge that the 
October 2004 notice letter did not specifically provide the 
rating criteria.  However, the Board notes that the March 
2006 statement of the case (SOC) and the October 2008 letter 
did later notify the Veteran of the pertinent rating 
criteria, including Diagnostic Codes 5022, 5024, 5201, 5237, 
5260, 5262, and 5284.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the October 2008 letter indicated that 
a disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The October 2008 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

Based on the foregoing, the Board finds that the October 2004 
and October 2008 letters informed the Veteran of the 
information and evidence necessary to substantiate his claims 
for an increased evaluation and satisfied the additional 
notice requirements of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Moreover, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2004 and October 2008 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2004 and October 2008 letters notified the Veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The letters also informed the Veteran that it was 
his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the October 2008 notice was provided to the veteran, 
the claim was readjudicated in a January 2009 SSOC.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  He was 
also afforded VA examinations in November 2004 and November 
2008, and he was provided the opportunity to testify at a 
hearing before the Board.  VA has further assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them a statement of the case (SOC) and a 
supplemental statement of the case (SSOC), which informed 
them of the laws and regulations relevant to the Veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

I.  Supranitus Sprain of the Right Shoulder and Tendonitis

The Veteran is currently assigned a 20 percent disability 
evaluation for his right shoulder disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5024-5201.  Diagnostic 
Code 5024 provides that tenosynovitis will be rated on 
limitation of motion of affected parts, as degenerative 
arthritis, which in this case would be Diagnostic Code 
5201(limitation of motion of the arm).

Under Diagnostic Code 5201, a 20 percent disability 
evaluation is contemplated for limitation of motion of the 
major arm at shoulder level.  A 30 percent disability 
evaluation is warranted when the major arm is limited to 
midway between side and shoulder level.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, major, as opposed to minor, 
shoulder disability ratings are applicable. 38 C.F.R. § 4.69.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for a 
supranitus sprain of the right shoulder and tendonitis.  The 
medical evidence of record does not show that his major arm 
is limited to midway between side and shoulder level.  
Although the November 2004 VA examiner commented that his 
range of motion was significantly limited, the Veteran did 
have flexion to 90 degrees, abduction to 90 degrees, external 
rotation to 60 degrees, and internal rotation to 45 degrees.  
The November 2008 VA examination also found the Veteran to 
have 120 degrees of flexion, 110 degrees of abduction, 80 
degrees of external rotation, and 90 degrees of internal 
rotation.  Treatment records do not document any significant 
disparity in range of motion.  The regulations define normal 
range of motion for the shoulder as forward flexion from zero 
to 180 degrees, abduction from zero to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees. 
See 38 C.F.R. § 4.71, Plate I (2008). As such, the Veteran 
has not been shown to have met the criteria for an increased 
evaluation under Diagnostic Code 5201.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of scapulohumeral 
articulation and other impairment of the humerus, the Board 
finds that the criteria for a rating in excess of 20 percent 
for his right shoulder disability are simply not met. See 38 
C.F.R. § 4.71a, Diagnostic Code 5200 and 5202 (2008).  In 
this regard, the medical evidence of record does not show the 
Veteran to have ankylosis of scapulohumeral articulation or 
other impairment of the humerus.  Although the November 2008 
VA examination did find the Veteran to have tenderness and 
guarding of movement, there was no edema, effusion, weakness, 
redness, or heat.  Nor was there any subluxation.  He also 
denied having locking and dislocation.  Therefore, the Board 
finds that the veteran is not entitled to a higher or 
separate evaluation under Diagnostic Codes 5200 and 5202.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's right shoulder 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions. However, the effect of the pain in the 
Veteran's right shoulder is contemplated in the currently 
assigned 20 percent disability evaluation under Diagnostic 
Codes 5024-5201.  Indeed, the March 2005 rating decision 
specifically contemplated this pain in its assignment of the 
20 percent disability evaluation.  The Veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the November 2004 VA examiner stated 
that the Veteran does not have flare-ups, and despite being 
limited by pain, his range of motion was not limited by 
fatigue, weakness, or lack of endurance.  The November 2008 
VA examiner also indicated that the joint function was 
additionally limited by pain after repetitive use, but there 
was no additional limitation from fatigue, weakness, lack of 
endurance, or incoordination.  The examiner specifically 
stated that there was no additional limitation in degrees.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the Veteran's 
supranitus sprain of the right shoulder and tendonitis.


II.  Plantar Fasciitis of the Left Foot 

The Veteran's plantar fasciitis of the left foot is currently 
assigned a 10 percent disability evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5299-5284.  When an unlisted 
disease, injury, or residual is encountered, requiring 
analogy, the diagnostic code number will be "built-up" as 
follows.  The first two digits will be selected from that 
part of the schedule most closely identifying the part, or 
system, of the body involved.  The last two digits will be 
"99" for all unlisted conditions. 38 C.F.R. §§ 4.20, 4.27 
(2008).

Under Diagnostic Code 5284, a 10 percent evaluation is for 
assignment when the symptoms of a foot injury are moderate.  
A 20 percent evaluation is warranted when there are 
moderately severe symptoms, and a 30 percent evaluation is 
contemplated for severe symptoms. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
plantar fasciitis of the left foot.  The medical evidence of 
record does not show him to have moderately severe symptoms.  
The November 2004 VA examiner observed that the Veteran had 
tenderness of the plantar fascia almost daily.  A physical 
examination did confirm such tenderness, but there was no 
edema, weakness, instability, or abnormal weightbearing.  His 
gait was also normal.  VA medical records dated in October 
2007 noted that he had received bilateral steroid heel 
injections one year earlier and that he used custom inserts 
and stretched his heels daily.  However, a physical 
examination revealed that he had a normal range of motion 
without pain or crepitus.   In addition, the November 2008 VA 
examination revealed only moderate tenderness, and there was 
no painful motion, weakness, edema, redness, instability, 
atrophy, or disturbed circulation.  The alignment of the 
Achilles tendon was normal.  Pes planus, pes cavus, 
hammertoes, Morton's metatarsalgia, hallux valgus, and hallux 
rigidus were not present, and there was no limitation with 
standing and walking.  It was also noted that the Veteran did 
not require any type of support with his shoes, and he had 
never been hospitalized or undergone surgery for the 
disability.  As such, the Veteran has not been shown to have 
met the criteria for an increased evaluation under Diagnostic 
Code 5284.


The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's left foot disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions. However, the effect of the pain in the Veteran's 
left foot is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Codes 5024-
5201.  Indeed, the March 2005 specifically contemplated this 
pain in its assignment of the 10 percent disability 
evaluation.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the November 2004 VA examiner indicated that the 
Veteran had denied having any weakness or fatigability, and 
the November 2008 VA examiner stated that he could function 
without any medication at the time of pain.  The latter 
examiner also noted that there was no weakness or fatigue 
while walking.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the Veteran's plantar fasciitis of the left 
foot.

III.  Patellar Tendonitis of the Left and Right Knees

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition. See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel 
has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261.  The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint. VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran is currently assigned separate 10 percent 
disability evaluations for his left and right knee 
disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5099-5024.  Diagnostic Code 5024 provides that tenosynovitis 
will be rated on limitation of motion of affected parts, as 
degenerative arthritis, which in this case would be 
Diagnostic Codes 5260 (limitation of flexion of the leg) and 
5261 (limitation of extension of the leg).

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees, 
and a 20 percent disability evaluation is warranted when 
flexion is limited to 30 degrees.

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.

In considering the evidence of records under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his patellar tendonitis of the left and right knees.  In 
fact, the November 2004 VA examiner found him to have a 
normal range of motion in both knees.  Similarly, the 
November 2008 VA examination found him to have 140 degrees of 
flexion and zero degrees of extension.  The Board notes that 
a normal range of the knee is zero to 140 degrees. See 38 
C.F.R. § 4.71a, Plate II.  As such, the Veteran has not been 
shown to have met the criteria for a separate or higher 
evaluation under Diagnostic Codes 5260 and 5261.

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, removal of semilunar cartilage, and impairment of 
the tibia and fibula, the Board finds that the criteria for a 
rating in excess of 10 percent for his bilateral knee 
disability are simply not met. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5257 5258, 5259, and 5262 (2008).  In 
this regard, the medical evidence of record does not show the 
Veteran to have ankylosis, recurrent subluxation or lateral 
instability, dislocated semilunar cartilage, removal of 
semilunar cartilage, or impairment of the tibia and fibula.  
In fact, as previously noted, the Veteran had a normal range 
of motion of his knees.  In addition, the November 2004 VA 
examiner commented that the Veteran did not have a history of 
instability.  The Veteran did tell the November 2008 VA 
examiner that had occasional slight giving way, but he denied 
having any locking or dislocation.  A physical examination 
did not reveal any subluxation, and stability tests were 
within normal limits, as were the medial and lateral meniscus 
tests.  Therefore, the Board finds that the Veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Codes 5256, 5257, 5258, 5259, and 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's bilateral knee 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
separate 10 percent ratings, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions. However, the effect of the pain in the 
Veteran's knees is contemplated in the currently assigned 10 
percent disability evaluations under Diagnostic Codes 5099-
5024.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the November 2004 VA examiner indicated that repetitive 
range of motion testing did not increase the pain or decrease 
the range of motion, and the range of motion was not limited 
by pain, fatigue, weakness, or lack of endurance.  In 
addition, the November 2008 VA examiner noted that the 
Veteran did not have lack of endurance or fatigability, and a 
physical examination found that the joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
Veteran's patellar tendonitis of the left and right knees.

IV.  Lumbar Strain

The Veteran is currently assigned a 10 percent disability 
evaluation for his lumbar strain pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates 
that a lumbosacral or cervical strain should be evaluated 
under the General Rating Formula for Disease and Injuries to 
the Spine.  Note 6 further provides that the thoracolumbar 
and cervical spine segments should be separately evaluated, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  The 
thoracolumbar segment of the spine includes the thoracic and 
lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees but not greater than 235 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent disability evaluation is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2008). See also 38 C.F.R. § 4.71a, Plate 
V (2008).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2008).

In considering the evidence of records under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for a 
lumbar strain.  The medical evidence of record does not show 
him to have forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or a 
combined range of motion of the thoracolumbar spine that is 
not greater than 120 degrees.  The November 2004 VA 
examination found him to have forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees, and 
rotation to 30 degrees.  The Board does note that VA medical 
records dated in June 2006 did document him as having 35 
degrees of flexion, 15 degrees of extension, 10 degrees of 
right lateral flexion, and 15 degrees of right lateral 
flexion.  However, he was referred to chiropractic treatment, 
and the subsequent November 2008 VA examination revealed 70 
degrees of forward flexion, 30 degrees of extension, 25 
degrees of lateral flexion, and 30 degrees of rotation.  As 
such, the preponderance of evidence does not show him to meet 
the criteria for an increased evaluation based on limitation 
of motion.  

In addition, the Veteran has not been shown to have muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  In this regard, the November 
2004 VA examiner indicated that the Veteran had a normal 
gait, and there were no muscle spasms or abnormal curvature 
of the spine. VA medical records dated in April 2006 noted 
that the Veteran had straightening of the lordoctic curve, 
which could indicate spasms.  However, a MRI obtained in June 
2006 documented his lumbar spine as being normal, and muscle 
spasms were absent on the November 2008 VA examination.  
Normal curves of the spine were also noted during the latter 
examination.   

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffered from a separate neurological disability 
distinct from his lumbar strain.  The medical evidence of 
record does not identify any separate neurological findings 
or disability not already contemplated under the discussed 
pertinent criteria.  In fact, the November 2004 VA examiner 
stated that there were no radicular symptoms.  The Veteran's 
reflexes were 2+ and equal in bother lower extremities, and a 
motor and sensory examination was normal.  In addition, the 
Veteran told the November 2008 VA examiner did not have loss 
of bladder or bowel control, and a physical examination did 
not reveal any evidence of radiating pain on movement.  
Straight leg testing was also negative, and there were no 
signs of intervertebral disc syndrome.  Therefore, the Board 
concludes that the Veteran did not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders. See Bierman, 6 Vet. App. at 
129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca. However, an 
increased evaluation for the Veteran's lumbar strain is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions, as documented in his VA medical records.  However, 
the effect of the pain in the Veteran's lumbar spine is 
contemplated in the currently assigned 10 percent disability 
evaluation under Diagnostic Code 5237.  The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  In fact, the November 2004 
VA examiner indicated that repetitive range of motion testing 
did not increase pain or decrease range of motion.  It was 
also noted that range of motion was not limited by pain, 
fatigue, weakness, or lack of endurance.  The November 2008 
VA examiner further stated that the joint function of the 
spine was additionally limited by pain, but not by fatigue, 
weakness, lack of endurance, or incoordination.  He further 
commented that there was no additional limitation in degree.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the Veteran's 
lumbar strain.

V.  Bilateral Shin Splints

The Veteran is currently assigned a noncompensable evaluation 
for his bilateral shin splints pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5022.  Diagnostic Code 5022 provides that 
periostitis will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
bilateral shin splints.  In this regard, the Board observes 
that the medical evidence does not show the Veteran to have 
any limitation of motion or that any joint is affected by his 
shin disability. 

Further, the Board has considered the application of other 
Diagnostic Codes, including Diagnostic Code 5262.  However, 
the Board has reviewed the pertinent medical evidence as 
contained in the Veteran's claims file and concludes that his 
shin splints cannot not be rated as impairment of the tibia 
and fibula, as there is no evidence of malunion.  In fact, x-
rays of the tibia and fibula obtained at the time of the 
November 2008 VA examination were negative. 

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's bilateral shin splints 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 
noncompensable rating, and no higher.  In this regard, the 
Board observes that the Veteran told the November 2004 VA 
examiner that he did not have chronic pain, as he experiences 
discomfort over his shins approximately once every two 
months.  A physical examination revealed tenderness to 
palpitation in the mid shins, but there was no erythema or 
swelling.  The November 2008 VA examiner also stated that 
there was no evidence of periostitis and noted that there was 
only tenderness of the tibiae.  The Veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the Veteran's bilateral shin splints.

VI.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected supranitus 
sprain of the right shoulder and tendonitis, plantar 
fasciitis of the left foot, patellar tendonitis of the left 
and right knees, lumbar strain, and bilateral shin splints 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the Veteran's service-connected disabilities under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).




ORDER

An evaluation in excess of 20 percent for a supranitus sprain 
of the right shoulder and tendonitis is denied.

An evaluation in excess of 10 percent for plantar fasciitis 
of the left foot is denied.

An initial evaluation in excess of 10 percent for patellar 
tendonitis of the left knee is denied.

An initial evaluation in excess of 10 percent for patellar 
tendonitis of the right knee is denied.
        
An evaluation in excess of 10 percent for a lumbar strain is 
denied.

A compensable evaluation for bilateral shin splints is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


